DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 27-30 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuan et al. (US 8,159,563) in view of Parto (US 10,193,442 – IDS) and further in view of Jacobson et al. (US 20190081567).
Claims 27, 35 and 36; Tuan et al. disclose an electronic device comprising: a semiconductor die (e.g. 204/206); an interposer (e.g. 202) coupled to the semiconductor die (204/206); and Tuan et al. disclose power ports (212, 214): wherein the interposer connects the power ports to the die and configured to deliver power to the semiconductor die.
However, Tuan et al. do not expressly disclose a plurality of chip embedded power converters coupled in parallel. Or that the power converters are on the imposer.
Parto teaches chip embedded parallel coupled power converters offer improved performance with reduced footprint, better transient performance, lower ripples and reduced parasitic effects thereby achieving higher switching speeds and higher efficiency.
Jacobson et al. teaches forming a plurality of interchangeable modular converter units on an interposer. The plurality of interchangeable modular converter units are configured to convert the DC voltage into a second DC voltage having a second voltage different from the first voltage level.
Therefore it would have been obvious to one having ordinary skill in the art the time the invention was effectively filed to modify Tuan et al. to include powering the die with a plurality of chip embedded power converters that are coupled in parallel in order to provide improved performance with reduced footprint, better transient performance, lower ripples and reduced parasitic effects thereby achieving higher switching speeds and higher efficiency as taught by Parto. Moreover, it would have been obvious to one having ordinary skill in the art the time the invention was effectively fled to modify Tuan et al. and Parto to include forming the plurality of power converters on an interposer as taught by Jacobson et al. in order to convert the DC voltage into a second DC voltage having a second voltage different from the first voltage level for use by the load.
Claim 28; the chip-embedded power converters have circuitry that is embedded in the interposer; i.e. level shifters (220, 222).
Claim 29; the chip-embedded power converters can have circuitry that is embedded in a printed circuit board (PCB), and wherein the PCB is mounted onto the interposer.
Claim 30; Parto teach the plurality of power converters comprises: a plurality of power switches; and an inductor coupled to the plurality of power switches (e.g. see fig. 1 of Parto).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tuan et al., Parto and Jacobson et al. to include a plurality of power switches; and an inductor coupled to the plurality of power switches to  convert the input voltage to a useable voltage for the load. 

Claim(s) 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2020/0402934).
Claims 31 and 32; Tuan et al., Parto and Jacobson et al. disclose the claimed subject matter in regards to claim 30 supra, except for the inductor is a thin film inductor; or, the inductor is embedded with the plurality of power switches in chip-embedded circuitry.
Kim et al. teach that it is known in the art to provide thin film inductors of voltage regulators and embedding the thin film inductors. The embedded thin-film magnetic inductor that takes advantage of solder features, such as microbumps or controlled collapse chip connection bumps, to reduce the size of the thin-film magnetic inductor relative to conventional ACIs.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tuan et al., Parto and Jacobson et al. to use thin film inductors and embed the thin-film inductors in order to take advantage of solder features such as microbumps or controlled collapse chip connection bumps, to reduce the size of the thin-film magnetic inductor relative to conventional ACIs, as taught by Kim.

Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuan et al., Parto and Jacobson et al. in view of Morioka (US 2005/0116695).
Claims 33 and 34; Tuan et al., Parto and Jacobson et al. disclose the claimed subject matter in regards to claim 27 supra, except for a power converter configured to receive electrical power having a first voltage and to modify the electrical power to provide electrical power having a second voltage lower than the first voltage, wherein the power converter is coupled to the plurality power converters to deliver the second voltage to the plurality power converters.
Morika teaches a power converter (200) configured to receive electrical power having a first voltage (V1) and to modify the electrical power to provide electrical power having a second voltage (e.g. V2) lower than the first voltage, wherein the power converter is coupled to a plurality power converters (100) to deliver the second voltage (V2) to the plurality power converters in order to provide a ripple reduction technique for reducing ripple of an output of a multiphase power supply device ([0003)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Tuan et al., Parto and Jacobson et al. to use a power converter configured to receive electrical power having a first voltage and to modify the electrical power to provide electrical power having a second voltage lower than the first voltage, wherein the power converter is coupled to the plurality power converters to deliver the second voltage to the plurality power converters in order to reduce ripple of an output of the multiphase power supply device, as taught by Morika.

Allowable Subject Matter
Claim 38-46 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 38-46; prior art fails to disclose or suggest, inter alia, a system for delivering electrical power, the system comprising: a processor package comprising: an interposer; a computer processor mounted onto the interposer; and a plurality of chip-embedded voltage regulators on the interposer, the plurality of chip-embedded voltage regulators are coupled to the computer processor through the interposer, and each of the voltage regulators comprise: chip-embedded circuitry including a plurality of power switches; and an inductor coupled to the chip-embedded circuitry, wherein a footprint of the inductor at least partially overlaps a footprint of the chip- embedded circuitry; and wherein the plurality of chip-embedded voltage regulators are coupled through the interposer to the computer processor to deliver the electrical power having the third voltage to the computer processor.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/006837 Li et al. disclose an integrated circuit with interposer having embedded components; US 2014/0048906 Shim et al. disclose a semiconductor device with interposer and thin film embedded inductor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY L LAXTON/Primary Examiner, Art Unit 2896                           7/29/2022